UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50385 GrowLife, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 90-0821083 (I.R.S. Employer Identification No.) 20301 Ventura Blvd., Suite 126, Woodland Hills, CA91364 (Address of principal executive offices and zip code) (800) 977-5255 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes S No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company S Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes £ No S As of November 14, 2013 there were 711,855,833 shares of the issuer’s common stock, $0.0001 par value per share, outstanding. PART 1 - FINANCIAL INFORMATION ITEM 1. Financial Statements GrowLife, Inc. and Subsidiaries (formerly Phototron Holdings, Inc.) Condensed Consolidated Balance Sheets September 30, December 31, (Unaudited) ASSETS Current Assets Cash $ $ Restricted cash Accounts receivable, net Inventory, net Prepaid expenses - Other receivable - Deposits Total current assets Property and equipment, net Intangibles, net Goodwill Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable $ $ Accrued expenses Credit line - Deferred revenue Derivative liability - Notes payable and accrued interest Total current liabilities Long-term debt Senior secured convertible notes and accrued interest, net ofdiscount Total long-term debt Total liabilities Stockholders' Equity (Deficit) Preferred stock, $0.0001 par value, 3,000,000 shares authorized, zero and 3,000,000 shares issuedand outstanding, respectively - Common Stock, $0.0001 par value, 1,000,000,000 shares authorized, 687,784,404 and 157,000,000 shares issued and outstanding, respectively Additional Paid-in-Capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to these unaudited condensed consolidated financial statements. (1) The December 31, 2012 capital accounts of the Company have been retroactively restated to reflect the equivalent number of common shares based on the exchange ratio of the merger transaction. See Note 2. - 2 - GrowLife, Inc. and Subsidiaries (formerly Phototron Holdings, Inc.) Condensed Consolidated Statements of Operations (Unaudited) For the Three-Month Periods Ended, For the Nine-Month Periods Ended, September 30, September 30, September 30, September 30, Net revenue $ Cost of Goods Sold Gross Profit General and administrative Share-based compensation Loss from operations ) Other income (expense) Loss on extinguishment of debt ) - ) - Change in fair value of derivative ) Other income - - Interest expense, net ) Net income (loss) $ ) $ $ ) $ ) Net loss per share (basic and diluted) $ ) $ ) $ ) $ ) Weighted average shares outstanding (basic and diluted) See accompanying notes to these unaudited condensed consolidated financial statements. (2) The capital accounts of the Company have been retroactively restated to reflect the equivalent number of common shares based on the exchange ratio of the merger transaction in determining the basic and diluted weighted average shares. See Note 2. - 3 - GrowLife, Inc. and Subsidiaries (formerly Phototron Holdings, Inc.) Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months ended September 30, Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Increase in reserve for obsolete/impaired inventory - Fair value of warrants issued - Fair value of vested stock options and amortization - Amortization of intangible assets - Amortization of debt discount Common stock issued for services rendered Change in fair value of derivative liability ) Loss on extinguishment of debt - Imputed interest on related party notes payable - Stock dividend issued to certain investors - ) Changes in assets and liabilities Accounts receivable Inventory ) Prepaid expenses - Other receivable ) - Deposits ) ) Accounts payable ) Accrued expenses Accrued interest on convertible notes payable Deferred revenue ) - Net cash used in operating activities ) ) Investing Activities Cash paid to acquire Rocky Mountain Hydroponics ) - Cash paid to acquire Greners.com, Inc. - ) Cash acquired upon acquisition of Rocky Mountain Hydroponics ) - Cash acquired upon acquisition of Phototron Holdings, Inc. - Cash paid for store improvements ) - Net cash used in investing activities ) ) Financing Activities Proceeds from the issuance of common stock Proceeds from the issuance of 10% convertible note - Proceeds from the issuance of convertible notes - Proceeds from options exercised - Proceeds from notes payable - Proceeds from convertible notes payable, related party - Payments on notes payable and accrued interest ) ) Payments on notes payable, related party - ) Proceeds from credit line - Advances from related party - ) Net cash provided by financing activities Net increase in cash Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information Cash paid for interest $ $
